Citation Nr: 1010683	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-14 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by vision loss.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to February 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision in 
which the RO, in pertinent part, denied the Veteran's claim.  
The Veteran perfected a timely appeal.  

The Veteran testified at an RO hearing in January 2009 and at 
a Board hearing in January 2010.  Transcripts of those 
hearings have been reviewed and associated with the claims 
file.  


FINDINGS OF FACT

1.  A disability manifested by vision loss was not noted in 
service or within one year after service; and although post-
service medical records show a diagnosis of ischemic central 
retinal vein occlusion, resulting in vision loss, there is no 
competent evidence of a medical relationship between any such 
disability and the Veteran's military service.

2.  At the January 15, 2009, Decision Review hearing, the 
Veteran expressed his desire to withdraw from appellate 
review the issue of whether new and material evidence has 
been received to reopen the previously denied claim of 
entitlement to service connection for hypertension.  






CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a disability manifested by vision loss are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.310 (2009).  

2.  The criteria for a withdrawal of the Veteran's 
substantive appeal on the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for hypertension 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I..  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In this appeal, a June 2006 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and that he should send the information describing 
additional evidence or the evidence itself to the VA.  The 
letter also provided notice as to how disability ratings and 
effective dates are assigned (if service connection is 
granted), and the type of evidence that impacts these types 
of determinations, consistent with Dingess.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA treatment records, 
and private treatment records.  Also of record and considered 
in connection with the appeal is the testimony provided by 
the Veteran at his two hearings.  The Board notes that during 
the January 2010 Board hearing, the Veteran alleged that 
there may service treatment records missing because there are 
only two records which detail his head injury.  However, the 
claims file contains four volumes of service treatment 
records and there is no indication that any records are 
missing.  Considering the claim for service connection for 
vision loss, in light of the record and the governing legal 
authority, the Board finds that the claim must be denied.

II.  Analysis

A.  Vision Loss Claim

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran has alleged that his current vision loss is a 
result of a head injury that he sustained while on active 
duty.  Service treatment records show that the Veteran walked 
into the leading edge of the wing on an airplane.  The 
Veteran complained of pain under the left eye.  The Veteran 
was diagnosed with soft tissue trauma.  No abnormal vision 
loss or injury to the eyes was noted on his separation 
examination.  

VA treatment records show that the Veteran was seen at the 
Optometry clinic for eye glasses adjustment and post 
operative refraction examination.  No visual or ocular 
complaints were noted.  

At the January 2010 Board hearing, the Veteran testified that 
an aneurism and detached retina were caused by a head injury 
the Veteran sustained in service and that the detached retina 
caused the Veteran's current vision loss.  

Private treatment records show that the Veteran was treated 
for a retinal tear/detachment of the left eye in 1999.  In 
September 2004 he was diagnosed with a central retinal vein 
occlusion of the left eye which was treated lasers twice in 
2004.  Treatment records show that the Veteran complained of 
occasional flashing lights in each eye and reported a history 
of ocular migraines.  

In February 2009 the Veteran was afforded a VA examination.  
The Veteran was diagnosed with (1) ischemic central retinal 
vein occlusion in the left eye: cause of decreased vision and 
loss of depth perception in the left eye.  The examiner 
opined that this was not secondary to trauma.  (2) Status 
post retinal tear/detachment repair of the left eye: no 
functional effect ad not the cause of (1).  The examiner 
opined that it was possible that the retinal tear detachment 
was related or secondary to the history of trauma but it did 
not cause the vein occlusion which is the reason for his 
vision loss in the left eye.  The examiner noted that the 
retinal tear/detachment was not noted at an in-service eye 
examination in 1990.  (3) Mild cataracts in each eye: no 
functional effect and not secondary to trauma.  

The examiner noted in his examination report that he had 
reviewed the entire claims file, including all private and VA 
treatment records.  Finally, the examiner opined that the 
Veteran's vision loss was not secondary to vein occlusion as 
this was not caused by trauma.  

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In this case there is evidence of a current disability, the 
February 2009 VA examiner diagnosed the Veteran with ischemic 
central retinal vein occlusion in the left eye.  In addition, 
there is both medical and lay evidence of an in-service 
injury to the Veteran's left eye.  However, there is no 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The only 
medical nexus evidence of record is a negative opinion which 
was offered by the February 2009 VA examiner who found his 
current condition to not be caused by or as a result of his 
left eye injury during his military service.  No other 
competent medical evidence has been offered to establish a 
nexus between the Veteran's service and his current 
condition.  See 38 C.F.R. § 3.159(a)(1).  

The Board finds that the balance of the medical evidence of 
record does not support service connection for vision loss.  
Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion.  The Veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
competent opinion as to medical causation.  To the extent 
that the Veteran himself has related his current symptoms to 
service, the Board notes that a layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as a determination of etiology.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  
For these reasons, the claim fails to satisfy the medical 
nexus requirement.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The Veteran has alleged that his vision loss was secondary to 
a head injury.  However, the Veteran's claim for service 
connection for a head injury was denied in an April 2008 
rating decision and service connection has not been 
established for a head injury, therefore, there can be no 
claim for a disability manifested by vision loss on a 
secondary basis.

Overall, the preponderance of the evidence is against 
entitlement to service connection for a disability manifested 
by vision loss.  In reaching these determinations, the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not applicable.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Petition to Reopen 

A veteran may withdraw his or her appeal in writing or on the 
record at a hearing at any time before the Board promulgates 
a final decision.  38 C.F.R. § 20.204 (2009).  When a veteran 
does so, the withdrawal effectively creates a situation in 
which an allegation of error of fact or law no longer exists.  
In such an instance, the Board does not have jurisdiction to 
review the appeal, and a dismissal is then appropriate.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 
20.202 (2009).  

The record reflects that the Veteran perfected a timely 
appeal of the October 2006 rating decision that continued the 
denial of service connection for hypertension because the 
evidence submitted was not new and material.  Thereafter, at 
the January 15, 2009, Decision Review hearing, the Veteran 
expressed his desire, on the record, to withdraw this claim 
from appellate review.  The Board finds that this statement 
qualifies as a valid withdrawal of the issue of whether new 
and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for hypertension.  See 38 C.F.R. § 20.204 (b).  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to this issue is 
not appropriate.  The Board does not have jurisdiction over 
this withdrawn claim.  As such, the issue is dismissed.


ORDER

Entitlement to service connection for a disability manifested 
by vision loss is denied.  

The appeal, concerning the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for hypertension, 
is dismissed.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


